As filed with the Securities and Exchange Commission on April 15, 2010 Registration No. 333-164488 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 PRE-EFFECTIVE AMENDMENT NO. 2 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Trade Link Wholesalers Inc. (Exact name of Registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 5013 (Primary Standard Industrial Classification Code Number) Pending (I.R.S. Employer Identification Number) 300 Brickstone Square, Suite 201, Andover, Massachusetts, 01810; Phone: (978) 662-5252; Fax: (978) 662-5201 (Address, including zip code, and telephone number, including are code, of registrants principal executive offices) Natalia Gaubina, C.E.O. 300 Brickstone Square, Suite 201, Andover, Massachusetts, 01810; Phone: (978) 662-5252; Fax: (978) 662-5201 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this registration statement (Approximate date of commencement of the proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box. [x] If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] Proposed Maximum Proposed Maximum Class of Securities to be Amount to be Offering Price Aggregate Offering Amount of Registered Registered per Share Price Registration Fee (1) Common Stock 50,000,000 $28.52 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS Trade Link Wholesalers Inc. SHARES OF COMMON STOCK 4,000,000 MINIMUM - 50,000,000 MAXIMUM Before this Offering, there has been no public market for our common stock. In the event that we sell at least the minimum number of shares in this Offering, of which there is no assurance, we intend to have our shares of common stock quoted on the Over-the-Counter Bulletin Board operated by the Financial Industry Regulatory Authority. There is no assurance that our shares will ever be quoted on the Over-the-Counter Bulletin Board. We are offering a minimum of 4,000,000 and a maximum of 50,000,000 shares of our common stock in a direct public offering, without any involvement of underwriters or broker-dealers. The offering price is $0.008 per share. In the event that 4,000,000 shares are not sold within the 180 days, or within the additional 90 days if extended, all money received by us will be promptly returned to you without interest or deduction of any kind. If at least 4,000,000 shares are sold within 180 days, or within the additional 90 days, if extended, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate account. The foregoing account is not an escrow, trust, or similar account. It is merely a separate account under our control where we will segregate your funds. There is no minimum purchase requirement and there are no arrangements to place the funds in an escrow, trust, or similar account. Our common stock will be sold on our behalf by Natalia Gaubina, Galina Shalimova and Vasili Cherkasov, our Directors. Our Directors will not receive any commissions or proceeds from the offering for selling shares on our behalf . If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. Investing in our common stock involves risks. See "Risk Factors" starting on page 8. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.008 $ $ Per Share - Maximum $ 0.008 $ 0.0002 $ 0.0078 Minimum $ 32,000 $ 8,029 $ 23,971 Maximum $ 400,000 $ 8,029 $ 391,971 Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is April 15, 2010. Table of Contents Prospectus Summary Our Company 5 The Offering 6 Selected Financial Data 6 Risk Factors 7 Use of Proceeds 15 Determination of Offering Price 16 Dilution of the Price per Share 16 Plan of Distribution; Terms of the Offering 17 Section 15(g) of the Exchange Act 18 Offering Period and Expiration Date 19 Procedures for Subscribing 19 Right to Reject Subscriptions 19 Managements Discussion and Analysis or Plan of Operation 19 Limited Operating History; Need for Additional Capital 20 Results of Operations 20 Liquidity and Capital Resources 21 Description of our Business and Properties 21 Premium Aftermarket Wheel and Wheel Care Products Industry 22 Competition 24 Our Business 24 Description of Property 27 Directors, Executive Officers and Control Persons 27 Executive Compensation 28 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 30 Description of Securities 30 Common Stock 30 Voting Rights 30 Dividend Policy 30 Shares Eligible for Future Sale 31 Interests of Named Experts and Counsel 31 Reports to Security Holders 32 Financial Statements 32 PROSPECTUS SUMMARY The following summary highlights selected information contained in this Prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this Prospectus, including but not limited to, the risk factors beginning on page8. In addition, certain statements are forward-looking statements which involve risks and uncertainties. See Disclosure Regarding Forward-Looking Statements. References in this Prospectus to Trade Link Wholesalers, Company, we, our, or us refer to Trade Link Wholesalers Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. Forward-Looking Statements This Prospectus contains forward-looking statements that involve risks and uncertainties. We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements. You should not place too much reliance on these forward-looking statements. Our actual results may differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in the "Risk Factors" section and elsewhere in this Prospectus. Our Company We were formed on December 22, 2008 as Trade Link Group, Inc. On September 4, 2009, we have changed our name to Trade Link Wholesalers Inc. Our plan is to export and sell premium aftermarket automotive wheels and wheel care products manufactured in North America to emerging markets of Russia and other Eastern European countries. On September 2, 2009 we have incorporated a wholly owned (ownership interest  100%) subsidiary Trade Link Wholesalers Inc. an Ontario, Canada, based company. Our consolidated financial statements include the accounts of our Canadian subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. As of January 31, 2010 we have generated $9,423 in revenues from sales of aftermarket alloy wheels and wheel care products, and have incurred $18,834 in losses since our inception on December 22, 2008. We have relied upon the sale of our securities in unregistered private placement transactions and cash advances from our directors to fund our operations. We are a development stage company and we do not expect to generate revenue for the next 12 months which would be sufficient to sustain our operations. Accordingly, for the foreseeable future, we will continue to be dependent on additional financing in order to maintain our operations and continue with our corporate activities. Due to the uncertainty of our ability to meet our financial obligations and to pay our liabilities as they become due, in their report on our financial statements for the period from inception (December 22, 2008) to October 31, 2009, our registered independent auditors included additional comments indicating concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that led to this disclosure by our registered independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. This Offering and any investment in our common stock involves a high degree of risk. If we are unable to generate significant revenue, we may be obliged to cease business operations due to lack of funds. If we raise only the minimum amount of proceeds from this offering we will have limited funds available to build and grow our business. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. We face many challenges to continue operations, including our lack of operating history, lack of revenues to date, and the losses we have incurred to date. Please review the "Risk Factors" starting on page 8 of this offering. 5 Our Directors collectively own 100% of the outstanding shares of our common stock as of the date of this Offering. If minimum amount of the shares will be sold, our Directors will own 57.89% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Our principal executive offices are located at 300 Brickstone Square, Suite 201, Andover, Massachusetts 01810, and our telephone number at that address is (978) 662-5252. The Offering Following is a brief summary of this Offering: Securities being offered: 4,000,000 shares of common stock minimum and 50,000,000 shares of common stock maximum, par value $0.001 Offering price per share: $ 0.008 Offering period: The shares are being offered for a period not to exceed 180 days, unless extended by our Board of Directors for an additional 90 days. Net proceeds to us: Approximately $23,971 assuming the minimum number of shares is sold. Approximately $391,971 assuming the maximum number ofshares is sold. Use of proceeds: We will use the proceeds to pay for the implementation of our business plan, administrative expenses and general working capital. (i) Number of shares outstanding before the offering: 5,500,000 Number of shares outstanding after the offering: 9,500,000 (if minimum number of shares are sold) 55,500,000 (if maximum number of shares are sold) (i) If the minimum amount of the shares is sold we will use the proceeds to pay for offering expenses of $8,029. Of the $8,029, the amounts to be paid from the proceeds for expenses of the offering are: $3,500 for audit and accounting fees; $1,000 for filing fees; $3,000 for legal fees; $29 for registration fee; and $500 for transfer agent fees. We will use the rest of the funds (net of offering expenses) for inventory purchase and product certification ($12,000) during implementation of the Stages I and II of our plan of operation, payment of current liabilities ($6,063) and for general working capital ($5,908). Selected Financial Data The following financial information summarizes the more complete historical financial information at the end of this Prospectus. The summary information below should be read in conjunction with Selected Historical Financial Data, Managements Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and notes thereto included elsewhere in this Prospectus . 6 Income Statement Data: From inception (December 22, 2008) to January 31, Revenue $ 9,423 Expenses $ 20,933 Net Income (Loss) $ (18,834) Balance Sheet Data: As of January 31, Working Capital (deficit) $ Total Assets $ 5,624 Total Liabilities $ 18,958 As of January 31, 2010, we had a working capital deficit of $13,532 and accumulated losses of $18,834 since inception. RISK FACTORS You should carefully consider the risks described below and other information contained in this prospectus before making an investment decision. Additional risks and uncertainties not presently known to us, or that we currently deem immaterial, may also impair our business operations. Any of the events discussed in the risk factors below may occur. If they do, our business, results of operations or financial condition could be materially adversely affected. In such an instance, the trading price of our securities could decline, and you might lose all or part of your investment. RISK FACTORS RELATED TO OUR INDUSTRY The automotive replacement parts industry is subject to cycles in the general economy. A downturn in the economy could reduce consumer spending on our products which could decrease our net sales and operating margins. A downturn in the economy may delay or reduce consumer purchases of our products or lead consumers to purchase original equipment manufacturer (OEM) products from other distributors or car dealerships and reduce spending on higher margin aftermarket products, which could adversely affect our revenues, cash flow and profits. A slowdown in economic activity could adversely affect our results. Many factors affect the level of consumer spending on replacement wheels and tires, including, among others, general business conditions, interest rates, gasoline prices, the availability of consumer credit and consumer confidence in future economic conditions. While the number of automobiles registered in Russia and other Eastern European countries has steadily increased over time, should a reduction in the number of automobiles driven by automobile owners or a reduction in new car purchases occur, it would adversely affect the demand for our products. Our business is subject to seasonal and other fluctuations that affect our cash flows which could affect our operations. Demand for wheels and tires tends to fluctuate from quarter to quarter, with the highest demand generally from March through October of each calendar year and the lowest demand typically from November through February of each calendar year. In 7 addition, the popularity, supply and demand for particular wheel, tire or other accessory products may change from year to year based on consumer confidence, the volume of aftermarket wheels and accessories reaching the replacement wheel and tire market, the level of personal discretionary income and other factors. Local economic, weather, transportation and other conditions also affect the volume of wheel and tire sales, on both a wholesale and retail basis. Such fluctuations may adversely affect our operations and cash flows. Declining economic conditions could negatively impact our business Our operations are affected by local, national and worldwide economic conditions. Markets in the United States and elsewhere have been experiencing extreme volatility and disruption for more than 12 months, due in part to the financial stresses affecting the liquidity of the banking system and the financial markets generally. In recent months, this volatility and disruption has reached unprecedented levels. The consequences of a potential or prolonged recession may include a lower level of economic activity and uncertainty regarding consumer spending. While the ultimate outcome and impact of the current economic conditions cannot be predicted, a lower level of economic activity might result in a decline in the level of consumer spending , which may materially adversely affect our revenues, liquidity and future growth. Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital. We operate in very competitive markets and may be unable to compete effectively in the worldwide automotive replacement parts industry. The markets in which we operate are highly competitive. We compete with a number of other manufacturers and distributors that produce and sell similar products. Our products primarily compete on the basis of product design, price, product quality and brand recognition amongst the consumers. Some of our competitors are companies, or divisions, units or subsidiaries of companies that are larger and have greater financial and other resources than we do. In addition we compete with manufacturers of wheels and replacement parts which we plan to re-sell. The products we plan to re-sell may not be able to compete successfully with the products of our competitors. In addition, our competitors may foresee the course of market development more accurately than we do, have the ability to acquire similar products at a lower cost than we can, or adapt more quickly than we do to new technologies, designs, or evolving regulatory, industry, or customer requirements. As a result, the products we re-sell may not be able to compete successfully with their products. In addition, Original Equipment Manufacturers (OEM) may expand their internal production of components, introduce new designs at lower prices that will be more appealing to consumers, or take other actions that could reduce the market for our products and have a negative impact on our business. We may encounter increased competition in the future from existing competitors or new competitors. We expect these competitive pressures in our markets to remain strong. Our international operations are subject to political, economic risks and foreign currency fluctuations. We expect that most of our sales will be generated outside the United States. We will be accordingly subject to a number of risks relating to doing business internationally, any of which could significantly harm our business, including:  political and economic instability;  inflation;  exchange controls and currency exchange rates;  foreign tax treaties and policies; and  restrictions on the transfer of funds to and from foreign countries. Our financial performance on a U.S. dollar denominated basis is also subject to fluctuations in currency exchange rates. These fluctuations could cause our results of operations to vary materially. From time to time, we may enter into agreements seeking to reduce the effects of our exposure to currency fluctuations, but these agreements may not be effective in reducing our exposure to currency fluctuations or may not be available at a cost effective price. We are not currently entered into any of these agreements. 8 RISK FACTORS RELATED TO OUR COMPANY We are mainly dependent upon the funds to be raised in this offering to advance our business, the proceeds of which may be insufficient to achieve adequate revenues to remain in business and our business will fail. We are a startup company and we have limited operations. We need the proceeds from this offering to pay for inventory, marketing, professional fees, travel and general and administrative expenditures. We may need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available, or if available, on terms that will be acceptable to us. If we are not able to obtain needed financing, we may have to cease operations and investors will lose all of their investment. The funds raised in this offering and held by us during pendency of the offering may be subject to creditors claims. We are offering 4,000,000 shares of common stock minimum, 50,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. In the event that 4,000,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 4,000,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. We depend on our relationships with our vendors and a disruption of these relationships or of our vendors operations could have an adverse effect on our business and results of operations. There are a limited number of wheel, tire and aftermarket automobile accessories manufacturers in North America and, accordingly, we rely on a limited number of manufacturers of products we plan to re-sell. Our business depends on developing and maintaining productive relationships with these vendors. There can be no assurance that these suppliers will continue to supply products to us on favorable terms, or at all. Furthermore, in the event that any of our vendors were to experience financial, operational, production, supply, labor or quality assurance difficulties that resulted in a reduction or interruption in our supply, or if they otherwise failed to meet manufacturing requirements, we could be materially adversely affected. In addition, our failure to promptly pay or order sufficient quantities from our vendors may result in an increase in the cost of the products we purchase or a reduction in cooperative advertising and marketing funds or may lead to vendors refusing to sell products to us at all. To the extent that we would be required to find replacements for our manufacturers, a change in manufacturers could result in cost increases, time delays in deliveries and a loss of customers, any of which could have a material adverse effect on us. We currently do not have long-term agreements with any of our potential brand manufacturers, and any of these manufacturers may unilaterally terminate their relationship with us at any time in the future. There is also substantial competition among wholesalers for quality brand manufacturers. To the extent we are unable to secure or maintain relationships with quality brand manufacturers, our business could be harmed. 9 We could be subject to product liability, personal injury or other litigation claims which could have an adverse effect on our business, financial condition and results of operations. Purchasers of our products, or their employees or customers, could be injured or suffer property damage from exposure to, or defects in, products we sell or distribute, or have sold or distributed in the past, and we could be subject to claims, including product liability or personal injury claims. These claims may not be covered by insurance and vendors may be unwilling or unable to satisfy their indemnification obligations to us with respect to these claims. As a result, the defense, settlement or successful assertion of any future product liability, personal injury or other litigation claims could cause us to incur significant costs and could have an adverse effect on our business, financial condition, results of operations or cash flows. We lack an operating history and have losses which we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, our business will fail. We were incorporated on December 22, 2008, have realized $9,423 in revenues from sale of aftermarket alloy wheels and wheel care products, and incurred $18,834 in losses since inception. We have very little operating history upon which an evaluation of our future success or failure can be made. Based upon current plans, we expect to incur net operating losses in future periods because we will be incurring expenses and generating revenues, which may not be sufficient to cover our operating costs. We cannot guarantee that we will be successful in generating significant revenues in the future. Failure to achieve a sustainable sales level will cause us to go out of business. There is substantial uncertainty as to whether we will continue operations. If we discontinue operations, you could lose your investment. Our registered independent auditors have discussed their uncertainty regarding our business operations in their audit report dated December 16, 2009. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such, we may have to cease operations and you could lose your entire investment. We depend on key personnel. Our future success will depend in part on the continued service of key personnel, particularly, Natalia Gaubina our President and Chief Executive Officer, Galina Shalimova our Chief Financial Officer and Vasili Cherkasov, our Director. We have not entered into employment agreements with our Directors and officers. If any of them will choose to leave the company we will face significant difficulties in attracting potential candidates for replacement of our key personnel due to our limited financial resources and operating history. Our future success will also depend on our ability to attract and retain key managers, sales people, and others. We face intense competition for these individuals from well-established multinational, national, and regional wholesale and retail companies. We may not be able to attract qualified new employees or retain existing employees, which may have a material adverse effect on our results of operations and financial condition. Our officers, directors, consultants and advisors are not obligated to commit their time and attention exclusively to our business and therefore they may encounter conflicts of interest with respect to the allocation of time and business opportunities between our operations and those of other businesses. Our directors are not obligated to commit their time and attention exclusively to our business and, accordingly, they may encounter conflicts of interest in allocating their own time, or any business opportunities which they may encounter, between our operations and those of other businesses. Currently, Mrs. Natalia Gaubina our President and Chief Executive Officer, Mrs. Galina Shalimova our Chief Financial Officer, Principal Accounting Officer and Director and Vasili Cherkasov our Director, each commit between 20% and 25% of their time to our business in their capacities as officers and directors. Nevertheless, if the execution of our business plan demands more time than is currently committed by any of our officers, directors, consultants or advisors, they will be under no obligation to commit such additional time, and their failure to do so may adversely affect our ability to carry on our business and successfully execute our business plan. 10 Additionally, all of our officers and directors, in the course of their other business activities, may become aware of investment, business or information which may be appropriate for presentation to us as well as to other entities to which they owe a fiduciary duty. They may also in the future become affiliated with entities that are engaged in business or other activities similar to those we intend to conduct. As a result, they may have conflicts of interest in determining to which entity particular opportunities or information should be presented. If, as a result of such conflict, we are deprived of investment, business or information, the execution of our business plan and our ability to effectively compete in the marketplace may be adversely affected. Because our management has limited experience running a wholesale/distribution business exporting of products from the North American to the European market, our business has a higher risk of failure. Our directors have limited experience running a wholesale/distribution business, with no prior experience in exporting products from North America to Russia and other Eastern European countries. As a result, we may not be able to recognize and take advantage of opportunities without aid of qualified consultants, export/import brokers and logistics specialists. As well, with no direct experience, our management may not be fully aware of industry trends and practices in exporting of products from North America. Their decisions and choices may not be well thought out and our operations, earnings and ultimate financial success may suffer irreparable harm as a result. We do not intend to pay dividends and there will be less ways in which you can make a gain on any investment in Trade Link Wholesalers Inc. We have never paid any cash dividends and currently do not intend to pay any dividends for the foreseeable future. To the extent that we require additional funding currently not provided for in our financing plan, our funding sources may likely prohibit the payment of a dividend. Because we do not intend to declare dividends, any gain on an investment in Trade Link Wholesalers will need to come through appreciation of the stocks price. Because our Directors will own 57.89% of our outstanding common stock, if the minimum amount of the offering will be sold, they could make and control corporate decisions that may be disadvantageous to other minority shareholders. Our Directors, Natalia Gaubina, Galina Shalimova and Vasili Cherkasov own 100% of the outstanding shares of our common stock as of the date of this Offering. If the minimum amount of the shares will be sold, our Directors will own 57.89% of our outstanding common stock. Accordingly, they will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets. They will also have the power to prevent or cause a change in control. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. Failure to achieve and maintain effective internal controls in accordance with section 404 of the Sarbanes-Oxley Act could have a material adverse effect on our business and operating results. It may be time consuming, difficult and costly for us to develop and implement the additional internal controls, processes, and reporting procedures required by the Sarbanes-Oxley Act. We may need to hire additional financial reporting, internal auditing, and other finance staff in order to develop and implement appropriate additional internal controls, processes, and reporting procedures. If we are unable to comply with these requirements of the Sarbanes-Oxley Act, we may not be able to obtain the independent accountant certifications that the Sarbanes-Oxley Act requires of publicly traded companies. If we fail to comply in a timely manner with the requirements of Section 404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common stock. Pursuant to Section 404 of the Sarbanes-Oxley Act and current SEC regulations, beginning with our annual report on Form 10-K for our fiscal period ending October 31, 2009, we will be required to prepare assessments regarding internal controls over financial reporting and beginning with our annual report on Form 10-K for our fiscal period ending October 31, 2010, furnish a report by our management on our internal control over financial reporting. We have begun the process of documenting and testing our internal control procedures in order to satisfy these requirements, which is likely to result in 11 increased general and administrative expenses and may shift management time and attention from revenue-generating activities to compliance activities. While our management is expending significant resources in an effort to complete this important project, there can be no assurance that we will be able to achieve our objective on a timely basis. There also can be no assurance that our auditors will be able to issue an unqualified opinion on managements assessment of the effectiveness of our internal control over financial reporting. Failure to achieve and maintain an effective internal control environment or complete our Section 404 certifications could have a material adverse effect on our stock price. In addition, in connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover "material weaknesses" in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB. A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The PCAOB defines "significant deficiency" as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify. However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company. We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new or improved controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements. Any such failure could also adversely affect the results of the periodic management evaluations of our internal controls and, in the case of a failure to remediate any material weaknesses that we may identify, would adversely affect the annual auditor attestation reports regarding the effectiveness of our internal control over financial reporting that are required under Section 404 of the Sarbanes-Oxley Act. Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common stock. The requirements of being a public company may strain our resources, divert managements attention and affect our ability to attract and retain qualified board members. As a public company, we will be subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, the Sarbanes-Oxley Act and other applicable securities rules and regulations. None of our senior executives has managed a public company. Compliance with these rules and regulations will increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and increase demand on our systems and resources. The Exchange Act requires, among other things, that we file annual, quarterly and current reports with respect to our business and financial condition. The Sarbanes-Oxley Act requires, among other things, that we maintain effective disclosure controls and procedures and internal control over financial reporting. In order to maintain and, if required, improve our disclosure controls and procedures and internal control over financial reporting to meet this standard, significant resources and management oversight may be required. As a result, managements attention may be diverted from other business concerns, which could have a material adverse effect on our business, financial condition and results of operations. In addition, changing laws, regulations and standards relating to corporate governance and public disclosure are creating uncertainty for public companies, increasing legal and financial compliance costs and making some activities more time consuming. These laws, regulations and standards are subject to varying interpretations, in many cases due to their lack of specificity, and, as a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies. This could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure and governance practices. We intend to invest resources to comply with evolving laws, regulations and standards, and this investment may result in increased general and administrative expenses and a diversion of managements time and attention from revenue-generating activities to compliance activities. If our efforts to comply with new laws, regulations and standards differ from the activities intended by regulatory or governing bodies due to ambiguities related to practice, regulatory authorities may initiate legal proceedings against us and our business may be harmed. 12 We also expect that being a public company and these new rules and regulations will make it more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced coverage or incur substantially higher costs to obtain coverage. These factors could also make it more difficult for us to attract and retain qualified members of our Board of Directors, particularly to serve on our audit committee and compensation committee, and qualified executive officers. RISK FACTORS RELATING TO OUR COMMON STOCK AND THIS OFFERING There is no public (trading) market for our common stock and there is no assurance that the common stock will ever trade on a recognized exchange or dealers network; therefore, our investors may not be able to sell their shares. Our common stock is not listed on any exchange or quoted on any similar quotation service, and there is currently no public market for our common stock. We have not taken any steps to enable our common stock to be quoted on the OTC Bulletin Board, and can provide no assurance that our common stock will ever be quoted on any quotation service or that any market for our common stock will ever develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. Neither we nor our selling stockholders have engaged an underwriter for this Offering, and we cannot assure you that any brokerage firm will act as a market maker of our securities. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The market price of our common stock may also fluctuate significantly in response to the following factors, most of which are beyond our control: - variations in our quarterly operating results; - changes in general economic conditions and in the housing construction and household appliance industry; - announcements by us or our competitors of significant new contracts, acquisitions, strategic partnerships or joint ventures, or capital commitments; - loss of a major customer, partner or joint venture participant; and - the addition or loss of key managerial and collaborative personnel. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. You could be diluted from our future issuance of capital stock and derivative securities. As of April 15, 2010, we had 5,500,000 shares of common stock outstanding and no shares of preferred stock outstanding. We are authorized to issue up to 75,000,000 shares of common stock and no shares of preferred stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock or preferred stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock or preferred stock in the future may reduce your proportionate ownership and voting power. If our common stock is accepted for quotation on the OTC Bulletin Board, the application of the Penny Stock rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted Rule 3A51-1, which establishes the definition of a Penny Stock, for the purposes relevant to us, as any equity security that has market price of less than $5.00 per share or within an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15G-9 require: - that a broker or dealer approve a person's account for transactions in penny stocks; and - the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. 13 In order to approve a person's account for transactions in penny stocks, the broker or dealer must: - obtain financial information and investment experience objectives of the person; and - make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: - sets forth the basis on which the broker or dealer made the suitability determination; and - that the broker or dealer received a signed, written agreement from the investor prior to the transaction. - Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Volatility in our common share price may subject us to securities litigation, thereby diverting our resources that may have a material effect on our profitability and results of operations. We expect the market for our common shares to be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities. We may in the future be the target of similar litigation. Securities litigation could result in substantial costs and liabilities and could divert management's attention and resources. You may face significant restrictions on the resale of your shares due to state blue sky laws. Each state has its own securities laws, often called blue sky laws, which (1) limit sales of securities to a states residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state. Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration. The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state. A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock. There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities. You should therefore consider the resale market for our common stock to be limited, as you may be unable to resell your shares without the significant expense of state registration or qualification. FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words "may," "will," "should," "expect," "anticipate," "estimate," "believe," "intend" or "project" or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (i) the potential markets for our products, our potential profitability and cash flows, (ii) our growth strategies, (iii) anticipated trends in the water treatment systems industry, (iv) our future financing plans and (v) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under Management's Plan of Operation" and "Description of Our 14 Business and Properties," as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under "Risk Factors" and matters described in this Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this Prospectus reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Prospectus. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Prospectus, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our Prospectus which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. USE OF PROCEEDS Our Offering is being made on a self underwritten basis - with a minimum of $32,000 in gross proceeds. The table below sets forth the use of proceeds if $32,000 (i.e. gross proceeds of the minimum offering) or $400,000 (i.e. gross proceeds of the maximum offering) of our common stock is sold. Minimum Offering Proceeds (Gross: $32,000) Maximum Offering Proceeds ( Gross: $400,000) Gross proceeds $ 32,000 $ 400,000 Offering expenses 8,029 8,029 Net proceeds $ 23,971 $ 391,971 The net proceeds will be used as follows: Minimum Offering Proceeds (Net: $23,971) Maximum Offering Proceeds ( Net: $391,971) Inventory $ 10,000 $ 180,000 Liabilities 6,063 18,958 Logistics 1,000 40,000 Marketing 75,000 Product certification 15,000 General and administrative 3,908 63,013 TOTAL $ 23,971 $ 391,971 Total offering expenses are approximately $8,029. Of the $8,029, the amounts to be paid from the proceeds for expenses of the offering are: $3,500 for audit and accounting fees; $1,000 for filing fees; $3,000 for legal fees; $28 for registration fee; and $500 for transfer agent fees. If the minimum amount of the shares is sold, we will use the proceeds to pay some of our outstanding, as of January 31, 2010, liabilities of approximately $6,063, which represent the following amounts: organization costs of $830, filing fees of $514, 15 consulting fees of $1,000, office expenses of $409 and travel and promotion expenses of $3,310. If the maximum amount of the shares is sold, we will pay all of our outstanding liabilities as of January 31, 2010, totaling $18,958 which represents current accounts payable and accrued liabilities of $17,208 and $1,750 in management fees owed to our Directors. In the future, in addition to equity financing, we may rely on loans from our Directors and officers to continue our operations; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. If we are not able to obtain needed financing, we may have to cease operations. DETERMINATION OF OFFERING PRICE The price of the shares we are offering was arbitrarily determined in order for us to raise up to a total of $400,000 in this Offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: our cash requirements; the proceeds to be raised by the offering; our lack of operating history; and the amount of capital to be contributed by purchasers in this Offering in proportion to the amount of stock to be retained by our existing shareholder. DILUTION OF THE PRICE PER SHARE Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this Offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. As of January 31, 2010, the net tangible book value of our shares of common stock was a deficit of $(13,334) or approximately $(0.0024) per share based upon 5,500,000 shares outstanding. If the maximum number of shares is sold: Upon completion of this Offering, in the event all of the shares are sold, the net tangible book value of the 55,500,000 shares to be outstanding will be $378,637, or approximately $0.0068 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $0.0012 per share. The net tangible book value of the shares held by our existing shareholder will be increased by $0.0092 per share without any additional investment on their part. The shareholders acquiring shares in this Offering will incur an immediate dilution from $0.008 per share to $0.0068 per share. After completion of this Offering, if 50,000,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 90.09% of the total number of shares then outstanding shares for which the shareholders acquiring shares will have made cash investment of $400,000, or $0.008 per share. Our existing shareholders will own approximately 9.91% of the total number of shares then outstanding, for which they have made contributions of cash of $5,500, or $0.001 per share. If the minimum number of shares is sold: Upon completion of this Offering, in the event 4,000,000 shares are sold, the net tangible book value of the 9,500,000 shares to be outstanding will be $10,637 or approximately $ 0.0011 per share. The amount of dilution to the shareholders acquiring shares in this offering will be $ 0.0069 per share. The net tangible book value of the shares held by our existing stockholders will be increased by $0.0035 per share without any additional investment on their part. The shareholders acquiring shares in this offering will incur an immediate dilution from $0.008 per share to $ 0.0011 per share. After completion of this Offering, if 4,000,000 shares are sold, the shareholders acquiring shares in this Offering will own approximately 42.11% of the total number of shares then outstanding for which the shareholders acquiring shares have made cash investment of $32,000, or $0.008 per share. Our existing shareholders will own approximately 57.89% of the total number of shares then outstanding, for which they have made contributions of cash, totaling $5,500, or $0.001 per share. The following table compares the differences of investment in our shares to the shareholders acquiring shares in this Offering with investment in our shares of our existing stockholders. 16 Existing stockholders if all of the shares are sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ 0.0068 Increase to present stockholders in net tangible book value per share after offering $ 0.0092 Capital contributions $ 5,500 Number of shares outstanding before the offering 5,500,000 Number of shares after offering held by existing stockholders 5,500,000 Percentage of ownership after offering 9.91% Purchasers of shares in this Offering if all shares sold: Price per share $ 0.008 Dilution per share $ 0.0012 Capital contributions $ 400,000 Number of shares after offering held by public investors 50,000,000 Percentage of ownership after offering 90.09% Existing stockholders if the minimum number of shares sold: Price per share $ 0.001 Net tangible book value per share before offering $ Net tangible book value per share after offering $ 0.0011 Increase to present stockholders in net tangible book value per share after offering $ 0.0035 Capital contributions $ 5,500 Number of shares outstanding before the offering 5,500,000 Number of shares after offering held by existing stockholders 5,500,000 Percentage of ownership after offering 57.89% Purchasers of shares in this Offering if the minimum number of shares sold: Price per share $ 0.008 Dilution per share $ 0.0069 Capital contributions $ 32,000 Number of shares after offering held by public investors 4,000,000 Percentage of ownership after offering 42.11% PLAN OF DISTRIBUTION; TERMS OF THE OFFERING We are offering 4,000,000 shares of common stock minimum, 50,000,000 shares of common stock maximum in a direct public offering, without any involvement of underwriters or broker/dealers. The offering price is $0.008 per share.In the event that 4,000,000 shares are not sold within 180 days of the effective date of our Prospectus, or within an additional 90 days if we choose so, all money received by us will be promptly, returned to you with interest and without deduction of any kind. We will return your funds to you in the form a cashiers check sent by Federal Express on the 181 st day or, if extended, on the 271 st day.If at least 4,000,000 shares are sold within 180 days of the effective date of our Prospectus or, if extended, within the additional 90 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate bank account. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 180 days or, if extended, 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account.It is merely a separate interest bearing savings account under our control 17 where we have segregated your funds. There is no escrow, trust or similar account in which your subscription will be deposited. Only our officers and directors will have access to the account. You will not have the right to withdraw your funds during the offering. You will only receive your funds back if we do not raise the minimum amount of the offering within 180 days or, if extended, 270 days. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding. If we file a voluntary bankruptcy petition or our creditors file an involuntary bankruptcy petition, our assets will be seized by the bankruptcy trustee, including your subscription, and used to pay our creditors. If that happens, you will lose your investment, even if we fail to raise the minimum amount in this offering.As a result, you may lose your entire investment notwithstanding the purported minimum offering provisions because the funds are not held in an escrow account and are potentially subject to creditor claims. There are no finders involved in our distribution. Officers, directors, affiliates or anyone involved in marketing our shares will not be allowed to purchase shares in the Offering. You will not have the right to withdraw your funds during the Offering. You will only have the right to have your funds returned if we do not raise the minimum amount of the Offering or if there is a material change in the terms of the Offering. The following are material changes that would entitle you to a refund of your money: - a change in the offering price; - a change in the minimum sales requirement; - a change in the amount of proceeds necessary to release the funds held in the separate bank account; - a change to allow sales to affiliates in order to meet the minimum sales requirement; and - an extension of the offering period beyond 270 days. We will sell the shares in this Offering through our Directors, Natalia Gaubina, Galina Shalimova, and Vasili Cherkasov. They will receive no commission from the sale of any shares. They will not register as a broker-dealer under Section 15 of the Exchange Act in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker-dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. The person is not compensated in connection with her participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. The person is not at the time of their participation, an associated person of a broker-dealer; and, 4. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Securities Exchange Act 1934, as amended (the Exchange Act), in that she (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding 12 months; and (C) does not participate in selling and offering of securities for any issuer more than once every 12 months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our Directors and officers are not statutorily disqualified, are not being compensated, and are not associated with a broker-dealer. They are and will continue to be our officers and Directors at the end of the Offering and have not been during the last 12 months and are currently not broker-dealers or associated with a broker-dealer. They have not during the last twelve months and will not in the next 12 months offer or sell securities for another corporation. Only after our Prospectus is declared effective by the Securities and Exchange Commission (the Commission), we intend to distribute this Prospectus to potential investors at meetings and to our friends, business associates and relatives who are interested in us and a possible investment in the Offering. We will not utilize the Internet to advertise our Offering. Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Exchange Act, and Rules 15g-1 through 15g-6 promulgated thereunder. They 18 impose additional sales practice requirements on broker-dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $160,000 or $300,000 jointly with their spouses). Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker-dealer transactions in penny stocks unless the broker-dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker-dealer to engage in a penny stock transaction unless the broker-dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker-dealers from completing penny stock transactions for a customer unless the broker-dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker-dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker-dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker-dealers to approved the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the NASDs toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker-dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. Offering Period and Expiration Date This Offering will start on the date of this Prospectus and continue for a period of up to 180 days, and an additional 90 days, if so elected by our Board of Directors. Procedures for Subscribing If you decide to subscribe for any shares in this Offering, you must: (i) execute and deliver a subscription agreement; and (ii) deliver a check or certified funds to us for acceptance or rejection. All checks for subscriptions must be made payable to Trade Link Wholesalers Inc. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION We are a start-up stage corporation with limited operations and limited revenues from our business operations. Our registered independent auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that 19 we can continue as an on-going business for the next 12 months. We do not anticipate that we will generate significant revenues until we have established our wholesale operations and developed distribution channels with sales sufficient to generate a healthy profit margin. Accordingly, we must raise cash from sources other than operations. To meet our need for cash we are attempting to raise money from this offering. If we raise the minimum amount through this offering, we will be able to continue operations and remain in business for 12 months. If we are unable to generate revenues after the 12 months for any reason, or if we are unable to make a reasonable profit after 12 months, we may have to cease operations. At the present time, we have not made any arrangements to raise additional cash, other than through this offering. If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. If we raise the minimum amount of money from this offering, it will last for 12 months but with limited funds available to build and grow our business. If we raise the maximum amount, we believe we can achieve profitable operations, however, we cannot guarantee that proceeds from this offering will be sufficient for us to continue as going concern. If we raise less than the maximum amount and we need more money, we will have to revert to obtaining additional money through a second public offering, a private placement of securities, or loans. Other than as described in this paragraph, we have no other financing plans. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We are in the start-up stage of operations and have generated minimal revenues. We cannot guarantee that we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns, such as increases in inventory, shipping, and marketing costs, increases in administration expenditures associated with daily operations, increases in accounting and audit fees, increases in legal fees related to filings and regulatory compliance and increases in travel expenditures. To become profitable and competitive, we have to successfully promote and increase sales and distribution of our products. We anticipate relying on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any of additional sales of our equity securities or arrange for debt or other financing for to fund our planned business activities. We may also rely on loans from our Directors; however, there are no assurances that our Directors will provide us with any additional funds. Currently, we do not have any arrangements for additional financing. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop, or expand our operations. Equity financing could result in additional dilution to existing shareholders. Results of Operations From Inception on December 22, 2008, through January 31, 2010. Our results of operations, as reported in our consolidated financial statements, incorporate results of operations of our wholly owned Canadian subsidiary. All significant intercompany balances and transactions have been eliminated on consolidation. During the period from December 22, 2008 (inception), through January 31, 2010, we have generated $9,423 in revenues from sale of aftermarket premium alloy wheels and wheel care products and incurred $18,834 in losses since inception. As of January 31, 2010, we incurred $20,933 in operating costs including $7,250 for accounting and audit fees; $3,900 for consulting, $1,750 for executive compensation; $832 for organization costs; $3,987 for travel and promotion and $3,214 for general and administrative costs. We hired consultants in the areas of bookkeeping and accounting. We also retained an attorney in relation to this Registration Statement, and an auditor to audit our financial statements. 20 Since inception, we have sold 5,500,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $5,500. We have reserved the domain name www.usaexportwheels.com in anticipation of future expansion. We have not developed our website as of the date of this offering. Liquidity and Capital Resources As of January 31, 2010, our total assets consisted of cash of $158, accounts receivable of $5,268 and security deposit of $198 and our total liabilities were $18,958 for a total working capital deficit of $13,334. During the period from December 22, 2008 (inception) through January 31, 2010 we have financed our operations through the issuance of 5,500,000 shares of common stock at $0.001 per share to our Directors for total proceeds of $5,500 and revenues of $9,423 from the sale of alloy wheels and wheel care products. We expect to incur substantial losses over the next two years. As of January 31, 2010, we had cash of $158 and we believe that we need approximately an additional $32,000 to meet our working capital requirements over the next 12 months. Our intention is to obtain this money through this offering. We intend to use the proceeds from this offering to finance our ongoing operations and implementation of our short-term (12 months) business plan (see Plan of Operations, page 24). As of the date of this Registration Statement we do not have any other arrangements of sources of financing beside anticipated proceeds from this offering and proceeds from future sales of our products. There are three key elements of our long term plan (five-year period): - Expansion of our portfolio by diversifying our offerings with new innovative products; - Introduction of new product categories; and - Expansion into new sales territories, increasing number of distributors, and uncovering new distribution channels. We anticipate future capital requirements for financing of our ongoing operations to be approximately $100,000 per year. In addition we will require approximately $300,000 over the five-year period for introduction of the new products, new product categories and expansion of our sales territories. Due to the start up nature of our business, we expect to incur losses as it expands. To date, our cash flow requirements have been primarily met by debt and equity financings. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. Management plans to continue to seek, in addition to equity financing, other sources of financing (e.g. bank loan, line of credit, shareholder loan) on favorable terms; however, there are no assurances that any such financing can be obtained on favorable terms, if at all. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Furthermore, there is no assurance the net proceeds from any successful financing arrangement will be sufficient to cover cash requirements during the initial stages of the Companys operations. DESCRIPTION OF OUR BUSINESS AND PROPERTIES You should rely only on the information contained in this Prospectus or any supplement hereto. We have not authorized anyone to provide you with different information. If anyone provides you with different information, you should not rely on it. We are not making an offer to sell the shares in any jurisdiction where the offer is not permitted. You should not assume that the information contained in this Prospectus is accurate as of any date other than the date on the front cover of this Prospectus regardless of the date of delivery of this Prospectus or any supplement hereto, or the sale of the shares. Our business, financial condition, results of operations and prospects may have changed since that date. We were formed on December 22, 2008 as Trade Link Group, Inc. On September 4, 2009, we have changed our name to Trade Link Wholesalers Inc. Our plan is to export and sell premium aftermarket automotive wheels and wheel care products 21 manufactured in North America to emerging markets of Russia and other Eastern European countries. We do not manufacture the products we offer for sale. On September 2, 2009 we have incorporated a wholly owned (ownership interest  100%) subsidiary Trade Link Wholesalers Inc. an Ontario, Canada, based company. References in this Prospectus to Trade Link Wholesalers refer to Trade Link Wholesalers Inc. and its subsidiary, on a consolidated basis, unless otherwise indicated or the context otherwise requires. Premium Aftermarket Wheel and Wheel Care Products Industry Aftermarket/Custom wheels Alloy Wheels A sizeable selection of aftermarket or custom wheels (sometimes called "rims) are available to automobile owners who want lighter, larger and/or more stylish wheels on their cars, in order to increase performance, manipulate handling and suspension, and/or signify luxury, sportiness, or wealth. Custom wheels are not only an easy upgrade for a custom car, but they are also one of the popular upgrades to help build a custom car, custom truck, low-rider, or "off roader." Custom wheels can be one of the most expensive upgrades with a price range from $150 to $2,500 per wheel. Custom wheels are usually made from an alloy of aluminum or magnesium metals (or sometimes a mixture of both). For passenger vehicles, alloy wheels are not only bought for improved driving performance, but also for cosmetic purposes. The alloy wheel itself is shiny and/or has an intricate design, so there is no need for paint or wheel covers. By contrast, steel wheels either have to be painted steel rims with a chromed wheel nut, or be hidden with plastic wheel covers. Alloy wheels are more expensive to produce than standard steel wheels, and thus are not included as standard equipment on base models of many non-luxury vehicles, instead being marketed as optional add-ons or as part of a more expensive trim. Alloy wheels have long been included as standard equipment on higher-priced luxury or sports cars, with larger-sized or "exclusive" alloy wheels being options. There are three ways to categorize alloy wheels: by type of construction, material and finish. Construction Cast: Cast wheels are made by using a mold in the desired shape of the wheel and pouring melted metal into the cast Forged: Forged wheels are made by forcing a raw block of metal into a shape with extreme pressure. Forging is an expensive, multi-stepped process. Material Aluminum Alloy: Aluminum Wheels are lighter and more durable than steel wheels, making them a good choice for aftermarket car parts customers Magnesium Alloy: Magnesium Alloy wheels are used in place of heavier steel or aluminum wheels for better performance. They have the disadvantages of being rather expensive and not practical for most street vehicles. Finish Chrome Wheels: The finish of a chrome wheels probably wont be the longest lasting finish being that chrome has a tendency to rust, but chrome wheels will have the highest luster, or shine, if the chrome is properly cleaned and dried after washing to 22 prevent rust/tarnish. Although Chrome is the easiest finish to clean, or maintain, attention to detail in cleaning this type of wheel is required. To prolong the finish on a chrome wheel, a consumer can apply a coat of wax after they are cleaned. Polished Aluminum Wheels: Polished aluminum wheels have their own unique look and can easily be polished to a mirror-like shine. Polished aluminum does tarnish if the finish is not maintained. A chalky white substance, called oxidation, can form on aluminum wheels if they are not polished regularly. Cleaning these wheels can easily be done with a little aluminum polish and elbow grease. Powder-Coated Wheels: This type of finish is one of the toughest finishes ever created and is available in thousands of different colors. Powder coating is more-or-less a plastic coating that is chemical and dirt resistant. Powder coated wheels make for great off road wheels because they can resist rust and tarnish much more so than chrome or polished aluminum. Powder coated wheels should be cleaned just like the paint on the car or truck. Wheel Care Products There are many products in the market that are specifically formulated to clean and protect alloy, painted alloy and stainless steel wheels. We plan to sell and distribute technologically advanced wheel cleaners and wheel polishers. Alloy Wheel Cleaners A vehicles tires, wheels and plastic trim live in a harsh environment of stopping, going and baking in the hot sun. Under heavy breaking, heated dust particles from brake pads bombard the wheels and bake on to the finish. If left on the wheel, a phenomenon known as galvanic corrosion sets in, which will eventually destroy the wheel's appearance. The environment for the tires and black plastic trim is even worse. Constant exposure to the sun's UV rays leach rubber and plastic of its natural color and flexibility. There are plenty wheel and tire cleaners on the market. We plan to focus on selling the most advanced cleaners, polishes and sealants manufactured in the USA. Some U.S. based manufacturers offer a complete wheel and tire care kit consisting of a cleaner, polisher and applicators. Wheel Polishers Some of the most advanced wheel polish manufacturers are using nanotechnology in manufacturing process. The benefits of nanotechnology over conventional products are vast. By utilizing smaller building blocks, nano-waxes can fill even the smallest scratches and swirl marks in the paint. Through increased surface contact, nano-waxes also attain better anchorage-that is, they stick to the care paint better for longer lasting results. The same is true with nano-based metal polishes and their ability to fill, or remove minor imperfections. We will be required to obtain a GOST R Certificate of Conformity for all chemical products (wheel cleaners and wheel polishers) that we intend to export to Russia. The GOST R Certificate of Conformity is the most common and permissive document in Russia, testifying that the product meets necessary safety standards. An original or certified copy of the Certificate of Conformity is required for customs clearance at the Russian border as well as for sale and/or marketing within the country. We will seek assistance of companies specializing on such certification. There is no guarantee that we will be able to obtain all necessary certifications. Therefore, we may have to change our line of products that we intend to sell overseas or cease our overseas operations. Target Market Overview With increased domestic assembly of foreign-brand vehicles, more Russians can afford to buy a quality brand car. Ford, GM, KIA, and Renault already have production locations in Russia. Toyota, DaimlerChrysler and Volkswagen already have announced plans to start production in Russia. The Russian government, as well as most of Russian traditional carmakers, have reached a perception that Russian brand cars cannot be competitive in quality. Russias large carmakers, except for AvtoVAZ producing LADA, have shifted to assembly of foreign-make (foreign-brand) cars. 23 Competition In our particular product segment, we compete against a diverse group of wholesalers and retailers offering wide range of OEM and aftermarket alloy wheels and wheel care products. We face significant competition from US manufacturers and wholesalers of alloy wheels who sell their products in the Russian and Eastern European market. We also compete with European and Russian wholesalers, distributors and retailers who supply alloy wheels and tires to Russian and Eastern European markets. Some of the global aftermarket wheel brands include TeamDynamics, NAD Wheels, R2 Wheels, Lowenhart, DONZ, Rennen, Rial, Orobica Line, M.B Italia, Toora, G.M.P Italia, Vellano, MOZ, Watanabe, SSR Wheels, Wolfhart, Wolfrace, Panther Wheel, American Racing Wheels, Motegi Racing Performance Wheels, Weld Racing, BBS Wheels, CMS, 5Zigen, Volk Racing, Konig Wheels and Rimstock. Most wheel brands are ultimately sold through dealers such as Tire Rack (USA), Rhino Tuning (UK), and LA Connections (Russia). There are a number of manufacturers and distributors of OEM and aftermarket alloy wheels in Russia. One of the largest domestic OEM alloy wheel manufacturers is Krasnoyarsk based K&K plant. K&K owns two light alloy wheel brands K&K and Rapid with over 120 designs and with sizes ranging from 12 to 20. K&K supplies all major domestic and foreign carmakers with production lines located in Russia. Amongst them are Ford, Renault, KIA, GM, AutoVaz, GAZ, LuAZ, Severstal Auto, and many others. The K&K has a developed distribution network with dealers located in major cities in Russia and former CIS countries, such as Ukraine, Kazakhstan, Uzbekistan, and Armenia. In the Russian market, two examples of U.S.-based competitors include L.A. Connection and Russtec, Inc. L.A.Connection (LAC), a California based manufacturer and distributor of premium aftermarket wheels and accessories, is one of the most notable distributors in the Russian market. The LAC was in the Russian market for six years and carries more than a dozen of premium wheel brands including HRE, ASANTI, STRUT, MODULAR SOCIETY, LEXANI, MHT, DUB, FOOSE, DUB SPINNERS, FORGIATO, AUTOCOUTURE, KINESIS, OFFROAD, VERTINI. LAC has showrooms in Moscow and Saint Petersburg. Another California based company, Russtec Inc. is one of the emerging participants in the Russian market of premium wheels and accessories. The company owns one brand, Russtec Wheels. The forged wheels are designed in the USA, manufactured in Russia and finished in Italy. Due to limited financing and fierce competition we may not be able to generate sustainable revenues and will have to cease operations. In addition, it is possible that multinational wholesaler and retailers will increase their presence in the Russian market thereby achieving greater market penetration and placing additional competitive pressures on our business. Our Business Business Model Trade Link Wholesalers is a wholesaler/distributor of premium aftermarket automotive wheels and wheel care products manufactured in North America for sale and distribution in the emerging markets of Russia and other Eastern European countries. We plan to position ourselves as a supplier of aftermarket premium automotive wheels and wheel care products directly from North American manufacturers and wholesalers. We do not manufacture the products we offer for sale. We plan to utilize our directors knowledge and experience in the industry and develop a network of local dealers in Russia and other Eastern European countries. We will concentrate our efforts on establishing relationships with local auto dealers, auto parts distributors, automobile parts and accessories stores, and auto service centers. Once we establish a relationship, we will ship representative sample wheels with manufacturer catalogues and other supporting materials to the retailer. When a customer chooses the exact model of wheel they want to purchase, the retailer will place a purchase order with Trade Link with a 100% prepaid deposit, which includes the wheel price quoted to the retailer, freight, custom brokerage fees and duties. Upon receipt of payment, Trade Link Wholesalers will fulfill the order by purchasing products from manufacturer/dealer and shipping it to the customer. 24 Plan of Operations Stage I  Offering Completion and First showroom setup We expect to complete our offering within three to six months from the effective date of our registration statement. We have entered into a non-exclusive Authorized Reseller Agreement with OOO Turbo (Turbo) on October 6, 2009. Turbo is located in central Novosibirsk, Russia and specializes in reselling and installing automobile parts and accessories. Turbo is small compared to national dealers. As of the date of this prospectus, we have sent a small shipment of sample alloy wheels, manufacturers catalogues and wheel care products. We will evaluate the clients feedback in order to determine which brands are performing best in terms of customer demand and are better suited for local clientele. If we sell the minimum number of shares, we will proceed with our first showroom setup. We intend to lease a retail space in Novosibirsk, Russia, close to the centre of the city with a lease rate from $500 to $1,000 per month. Our plan is to display only samples of the wheel brands and take individual customer orders with a prepayment option. This business model will allow us to keep a minimum inventory and attract new customers with variety of brands without investing substantial funds in the inventory. We expect that total costs of the opening the showroom, including the retail space renovation and a product display setup, will be approximately $5,000. We are a startup company with no proven industry history and we cannot guarantee that we will be able to buy premium aftermarket wheels directly from manufacturers due to the small quantities of the initial orders. As a result, our profit margin will be affected by the higher prices that we have to pay to North American distributors in order to buy the wheel brands we intend to re-sell. As of the date of this offering we have not signed any contracts or established relationships with wheel manufacturers. We plan to establish wholesale accounts with selected wheel manufacturers upon successful completion of this offering and finalizing portfolio of the products we offer for sale. There is no guarantee that our application for wholesale accounts will be approved by wheel manufacturers. We may not be able to purchase products at favorable wholesale prices, which will negatively impact our business. We plan to spend approximately $10,000 during Stage I and complete it within three to five months from the time we sell the minimum number of shares. This budgeted figure includes the cost of opening our first showroom. If we do not sell the minimum number of shares, we will be forced to postpone completion of our plan of operations. Stage II  Establish Efficient Logistics and Obtain Necessary Certifications. We plan to obtain necessary certifications on the products we intend to sell, including wheels and wheel care products, required by Russian regulatory authorities. Goods exported to Russia are subject to one or a combination of mandatory certification systems, which includes GOST R Certificate of Conformity. The wheels and their parts and fittings are included in the list of products that are subject to mandatory GOST R certification under the category Component and equipment for cars. We do not need to obtain certification on the samples of products that we intend to ship for our showroom setup. The certification will be necessary for the products we intend to re-sell. GOST R Certificate of Conformity The GOST R Certificate of Conformity is the most common and permissive document in Russia, testifying that the product meets necessary safety standards. Original or certified copy of the Certificate of Conformity is required for customs clearance at the Russian border as well as for sale and/or marketing within the country. The certified product should be marked by the registered GOST R sign (so called Mark of Conformity), which clearly demonstrates product compliance to the applicable Russian standards. Depending on the annual export volume, there are different types of Certificates of Conformity determining the evaluation procedure: 25 Single shipment certificates. The Consignment Certificate of Conformity is a trade document valid for one consignment only, i.e. for a certain quantity and type of product. This kind of certificate is advisable if a company exports to Russia sporadically. Certificates for serial production. The Serial Production Certificate of Conformity is a trade document whose validity can vary from 12 months to 3 years depending on nature of the products. Such a document enables a company to export an unlimited number of shipments and quantities of heterogeneous goods produced during the certificate validity period. This type of GOST R certificate is especially suitable for companies with regular export activities and a wide product range. To ensure compliance of products to Russian standards after the certificate has been issued, an annual inspection by an accredited Certification Body is necessary. We will verify with our prospective suppliers if they have the GOST R certificates for the products they manufacture. There is a chance that some products, e.g. Asanti, Forgiato, DUB, HRE wheels, have been certified for sale in Russia, since our competitors are already selling these brands on the Russian market. If certification will be necessary, we plan to hire consultants specializing in GOST R certification. There are a number of companies in North America that offer these services. Due to the start up nature of our business, we do not expect large trading volumes and will be seeking certification for each shipment. There is no guarantee that we will be able to obtain all necessary certifications. Therefore, we may have to cease our overseas operations and investors will lose all of their investment. Once we determine import requirements to Russia, we plan to find and establish our relationship with a freight forwarding company. We will be looking for an established international freight-forwarding operator that has a division in the USA. Our search will concentrate on the shippers ability to provide the following services: Speedy customs clearance at point of entry. Low freight rates and Russia handling charges at destination. Seamless door to door service from pick up at shipment point through to delivery to Russian client's premises. Accurate customs entry work, avoiding prohibitive duty rates. Consultancy on all customs related matters i.e. import licensing regulations, quota requirements, duty drawback, transhipments etc. In addition we will be looking for a shipper who has its own dedicated sea-freight inbound full container load (FCL) and less than container load services (LCL), or air-freight consolidation services. There are no special logistics concerns regarding transportation of wheel care products (cleaners and polishers) we intend to re-sell. The products come in small retail packages, e.g. 16 oz spray bottle for wheel polisher and 8 oz plastic container for Wheel Wax, and do not require any special containers or means of transportation. Due to the start-up nature of our business we do not expect to ship our products in full container load during the next twelve months of our operations. We will be utilizing the option of shipping our products through a company who ships less than container loads on favorable terms. We may not be able to find a cost-effective logistics solution, which will adversely affect our business. We expect to spend approximately $3,000 on the Stage II of our Plan and complete it within four months upon completion of the Stage I of our Plan. Stage III  Expand our Network of Dealers We plan to expand the network of dealers for our products in the Russian Market. We plan to find the resellers by searching in industry trade publications, attending trade and consumer shows and utilizing our directors knowledge of the market. We plan to sign non-exclusive Authorized Reseller Agreements with auto dealers, auto parts distributors, automobile parts and accessories stores, and auto service centers other than OOO Turbo. Due to our limited resources, and the start up nature of our business, we may not be able to sign agreements with potential partners, and develop the network of resellers. We expect to spend approximately $2,000 on the Stage III of our Plan and complete it within three month upon completion of the Stage II of our Plan. 26 Stage IV- Hiring Additional Personnel We plan to hire additional personnel, based on the activity level of our operations, product delivery requirements and our cash flow within twelve months from the effective date of our registration statement. In addition, to achieve our plans for future growth we will need to recruit, hire, train and retain other highly qualified sales and managerial personnel. Competition for qualified employees is intense, and if we cannot attract, retain and motivate these additional employees, their absence could have a materially adverse effect on our business, financial condition or results of operations. All future hiring will be subject to financing and sufficient cash flow from operations. If we raise the minimum amount of proceeds from this offering we may not be able to hire additional employees. Future Operations Our long-term, five-year plan is to broaden our selection of products to include new brands of wheels and new product categories, such as grilles, front bumper kits, side skirts, and rear wings. In addition to expansion of our product lines, we plan to expand our sales territories to other Eastern European countries. There is no assurance we will be successful in completing our short-term plan of operations or achieving profitable operations necessary to implement our long-term plan Financing We intend to raise a minimum of $32,000 and up to a maximum of $400,000 of gross proceeds from this Offering. Management believes that if we raise the minimum amount we will have sufficient cash flow to meet our capital requirements for at least the next 12 months. Management expects to keep operating costs to a minimum until cash is available through financing or operating activities. If we are unable to generate profits or unable to obtain additional funds for our working capital needs, we may need to cease or curtail operations. Description of Property We do not hold ownership or leasehold interest in any property.
